DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
 
Response to Arguments
Applicant's argument, see pages 8-13, filed on Feb. 15, 2022, have been fully considered, but they are moot in view of new grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al., (U.S. Patent Application Publication No. 2017/0006215 A1), [hereinafter Leung], further in view of Goyal,  (U.S. Patent 9,549,125 Bl), [hereinafter Goyal], cited previously by Examiner on PTO-892 dated 11/02/2021.
Regarding claim 15, Leung suggests a system for imaging a plurality of objects in a scene (a system is provided for controlling a PTZ camera to capture frontal face images of one or more human targets in a monitored area; 0020), comprising: 
a first sensor (wide field-of-view passive cameras 160; 0038 and Fig. 1);
a single second sensor (one or more Pan Tilt Zoom (PTZ) cameras 120; 0038 and Fig. 1); and 
at least one hardware processor (at least one processor unit 1205;0047), said at least one hardware processor communicating with said first sensor and said single second sensor through at least one interface (Figs. 1 and 12A) and executing a code for:
receiving, for each of a plurality of different objects appearing simultaneously in a same image of at least one image captured by said first sensor (Fig. 1, elements 130A-E, camera 160), at least one respective spatiotemporal profile of a plurality of spatiotemporal profiles computed from said at least one image (predicting a viewing condition of each target if the PTZ camera is controlled to capture a new image of each target; 0020), wherein each of said at least one respective spatiotemporal profile includes values corresponding to prediction of a future time during which a respective object is predicted to be present at a certain spatial location  (tracking techniques include using appearance information about the target in addition to positional and velocity information; 0077-78 and Fig. 3);
wherein each of the plurality of different objects includes an autonomous navigation system that controls a course of the respective object within space (one or more [i.e., different] human targets [i.e., autonomous navigation system] in a monitored area; ¶0020); 
calculating a sequence of a plurality of image capture operations conducted by the single second sensor for capturing a , by determining an order and timing (Since the time for executing a camera action is different depending on the states of the targets and the camera, it is desirable to obtain the largest information gain in the shortest time. Therefore, the rate of mutual information r is used to select the camera assignment. One embodiment of calculating rate of mutual information r is to divide the estimated mutual information by the expected action execution time t.sub.a; 0109)  of each of said plurality of image capture operations (wherein provisional camera assignments are generated based on positions of targets, additional provisional camera settings are processed in sequence until the increase in rate of information gain has been determined for all said provisional camera assignments. If additional provisional camera settings need to be processed, the method loops back to step 810. If no additional provisional camera settings remain, the method proceeds to step 850, which selects a new camera assignment based on the calculated change in rate of information gain for each of the provisional camera assignments. Particularly, the change in rate of information gain for all the provisional camera assignments is compared, and a camera assignment is selected that results in the maximum increase in rate of information gain; 0112 and Fig. 8), wherein said calculating includes analyzing the plurality of spatiotemporal profiles (tracking techniques include using appearance information about the target in addition to positional and velocity information; 0077-78, 109, 123, 16, 18, 112-113 and Fig. 3 and the targets may not be removed from the set of targets, but may be arranged at the bottom of the set of targets. If no other targets remaining to be observed, the method may return to observing the high confidence targets; 0123); 
determining  (determining a second probability of capturing at least one facial image of each target if the PTZ camera is controlled to capture the new image of the target, based on the determined viewing condition; 0016, 18, 112-113); 
repeatedly adjusting said single second sensor (controlling the PTZ camera to capture the frontal face image of a selected target based on the determined first probability and second probability; 0016, 18, 112-113); and
generating and transmitting to said single second sensor, instructions for execution by said single second sensor for sequentially capturing said at least one image of each of said maximum number of different objects according to the calculating, the determining, the obtaining and the adjusting (the viewing condition may be selected based on pre-defined rules such as selecting the viewing condition in ascending order with respect to the value of relative face orientation; 0070); 
wherein the single second sensor is configured to sequentially capture an image of said each of said maximum number of different objects, according to said instructions received from said at least one hardware processor and executed by said single second sensor (controlling the PTZ camera to capture the frontal face image of a selected target based on the determined first probability and second probability; 0016, 18, 44 and Fig. 10).
However, Leung does not disclose determining a schedule for said single second sensor adjustment for at least two different locations or times, up to a maximum number of spatiotemporal profiles; obtaining at least two different images captured by said single second sensor; obtaining at least two different images captured by said single second sensor, each of a different object, up to a maximum number of images of different objects, wherein the maximum number of different images of different objects is equal to the maximum number of spatiotemporal profiles; repeatedly adjusting said single second sensor according to the schedule and acquiring images after each adjustment.
Goyal suggests determining a schedule for said single second sensor adjustment for at least two different locations or times, up to a maximum number of spatiotemporal profiles; obtaining at least two different images captured by said single second sensor (Where two or more regions of interest or two or more semantic objects are identified, the order or rate [i.e., schedule] at which such semantic objects may be imaged may be determined in any manner; col. 10, lns.), each of a different object, up to a maximum number of images of different objects, wherein the maximum number of different images of different objects is equal to the maximum number of spatiotemporal profiles (Ranking or ordering the various regions of interest, or determining which of the regions of interest should be placed in focus, and how often, may be determined based on a relevance score, or an importance score, calculated for each of the various regions; col. 10, lns. 48-53); repeatedly adjusting said single second sensor according to the schedule and acquiring images after each adjustment (where a field of view of an imaging device is known to include regions of interest having a diverse set of activities that may feature multiple objects in motion, the imaging device may dynamically and repeatedly change the level of focus ( e.g., the focal length) of the imaging device in order to capture different regions of interest within the field of view; col. 10, lns. 42-48).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the system for controlling a PTZ camera of Leung with the ranking and ordering suggested by Goyal. The motivation would be to select images on any basis, such as at random, in accordance with a predetermined priority ranking, or based on historical information or data, or any other available information or data regarding the environment in which the imaging device is provided. Goyal at col. 3, lns. 11-13.
Regarding claim 16, Leung, further in view of Goyal, [hereinafter Leung-Goyal], suggest all the limitations and motivation of claim 15, as discussed above. Leung also discloses wherein each respective spatiotemporal profile is associated with a probability value indicative of likelihood of the respective object being present at the future time and spatial location, wherein the scheduling is optimized according to the probability values of the plurality of spatiotemporal profiles (The method comprises determining a first probability that at least one frontal face image exists for each target; predicting a viewing condition of each target if the PTZ camera is controlled to capture a new image of each target; determining a second probability of capturing at least one facial image of each target if the PTZ camera is controlled to capture the new image of the target, based on the determined viewing condition; and controlling the PTZ camera to capture the frontal face image of a selected target based on the determined first probability and second probability; 00156).
Regarding claim 17, Leung-Goyal suggest all the limitations and motivation of claim 15, as discussed above. Leung also discloses wherein each respective spatiotemporal profile is associated with an estimated image quality of an image of the respective object (Let v.sup.k represent the viewing condition of the PTZ camera [i.e., second camera] with respect to the target when the k.sup.th target image is captured. The quality of the frontal face image varies with the viewing condition, such as the distance between the camera and the target, the focal length and resolution of the camera, and the orientation of the target relative to the camera; 0068) when captured by the at least one second sensor at a corresponding future time and spatial location (For persistent tracking, the probability of having at least one event occurring within a fixed time interval is defined in Equation (10), assuming the rate of missing an event follows a Poisson distribution; 0119).
Regarding claim 19, Leung-Goyal suggest all the limitations and motivation of claim 15, as discussed above. Leung also discloses wherein a plurality of second sensors are located at a plurality of spaced apart spatial locations and/or at a plurality of viewing angles (Fig. 4), and the scheduling is performed for capturing the at least one image of each object using a respective second sensor of the plurality of second sensors for meeting a set of image quality rules (a camera assignment may be planned for multiple PTZ cameras in order to capture at least one frontal face image for each target of interest supposing each camera is independent of other cameras; 0087).
Regarding claim 20, Leung-Goyal suggest all the limitations and motivation of claim 15 in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 15 applies equally as well to those elements of claim 20.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Leung-Goyal, as applied to claim 15 above, and further in view of Neff, et al. (U.S. Patent Application Publication No. 2007/0269077 A1), hereinafter (“Neff”).
Regarding claim 22, Leung-Goyal suggest all the limitations and motivation of claim 15, as discussed above. Leung also discloses scheduling logic (camera scheduling may be solved by an information-theoretic approach; 0066).
However, Leung-Goyal do not explicitly disclose wherein different objects are scheduled by being imaged by the single second sensor at different spatial locations and/or different times by sweeping the single second sensor from a first direction to a second direction, first objects appearing at the first direction at a first time point are scheduled followed by objects appearing in the second direction at a second time point later than said first time point.
Neff suggests wherein different objects are scheduled by being imaged by the single second sensor at different spatial locations and/or different times by sweeping the single second sensor from a first direction to a second direction, first objects appearing at the first direction at a first time point are scheduled followed by objects appearing in the second direction at a second time point later than said first time point (Sensor scan planner methods and systems are described in which embodiments provide for generating adaptive sensor scan schedules to optimize the scan schedules of multiple, various sensors and to coordinate scanned image data processing with multiple processors on an airborne platform, aircraft, or airborne weapon system to search for and locate relocatable targets and, ultimately, to maximize the probability of mission accomplishment; ¶0021).
Therefore, it would have been obvious at the time the invention was filed to incorporate the surveillance system of Leung-Goyal with the scheduled sensor scan planner as suggested by Neff. The motivation would be to maximize the probability of mission accomplishment. Neff at ¶0021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tusch suggests [0071] The engine continuously monitors the motion of individuals in the scene and predicts their next location to enable reliable tracking even when the subject is temporarily lost or passes behind another object. [0072] The engine contextualizes individual local representations to construct a global representation of each person as they move through an environment of multiple sensors in multiple locations. [0073] The engine uses data from multiple sensors, each capturing different parts of an environment, to track and show an object moving through that environment and to form a global representation that is not limited to the object when imaged from a single sensor. [0074] Approximate location of the object in 3D is reconstructed using depth/distance estimation to assist accuracy of tracking and construction of the global representation from multiple sensors. [0075] The engine operates as an interface to enable control of multiple, networked computer-enabled sensors and devices in the smart home or office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alison Slater/Primary Examiner, Art Unit 2487